DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-22 have been canceled. Claims 23 and 24 have been withdrawn. Claim 6 has been amended.
Claim Objections
Claim 6 is objected to because of the following informalities:  The organic anion I-2 to I-7, I-9 to I-10 and I-12 to I-26 are not clear. The compounds should be resubmitted to be clearer and darker. For example, the negative symbol in formula I-15 or formula I-25 is not shown over Nitrogen.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura (US 2007/0160815 A1).
Regarding claim 6, Tsuchimura teaches (see paragraph [0002]. abstract, claims and examples) a lithographic printing plate precursor (claim 18 and [0244-0245]) comprising an image recording layer containing a curable composition comprising a salt compound having an organic anion that is an organic anion having sulfonamide or sulfonamide anion structure that bonds to a ring [0061]. The preferred counter cation is a diaryliodonium cation or triarylsulfonium cation [0062, 0063, 0065, 0094 and 0102-0103]. The composition further comprises a polymerizable compound [0105-0106] and a cyanine-based colorant (infrared absorber; [0148 & 0285]).
The preferred cation taught by Tsuchimura is represented by the following formula 
    PNG
    media_image1.png
    62
    264
    media_image1.png
    Greyscale
(see page 19) which is an isomer of formula I-3: 
    PNG
    media_image2.png
    63
    324
    media_image2.png
    Greyscale
 as instantly claimed. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities Therefore, one of ordinary skilled in the art would considered the cation taught by Tsuchimura and formula I-3 in the instant claims will be expected to have same properties. 
It is also noted Tsuchimura teaches the same cyanine-based colorant as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the cyanine-based colorant taught by Tsuchimura is expected to act as an infrared absorber as that of the instant claims. 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:

A) Examiner respectfully disagrees. The preferred cation taught by Tsuchimura is represented by the following formula 
    PNG
    media_image1.png
    62
    264
    media_image1.png
    Greyscale
(see page 19) which is an isomer of formula I-3: 
    PNG
    media_image2.png
    63
    324
    media_image2.png
    Greyscale
 as instantly claimed. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities Therefore, one of ordinary skilled in the art would considered the cation taught by Tsuchimura and formula I-3 in the instant claims will be expected to have same properties.  Therefore, a rejection is maintained in view of Tsuchimura.
Examiner suggests deleting structure I-3 from claim 16 to move the application to an allowance. Examiner suggests amending claim 6 with clearer organic anion formulas.  Examiner suggests deleting claims 23 and 24 based on election without traverse on 10/19/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722